379 U.S. 693 (1965)
FORTY-FOURTH GENERAL ASSEMBLY OF COLORADO ET AL.
v.
LUCAS ET AL.
No. 661.
Supreme Court of United States.
Decided February 1, 1965.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLORADO.
Duke W. Dunbar, Attorney General of Colorado, Charles S. Vigil, Richard S. Kitchen, Sr., Stephen H. Hart and James Lawrence White for appellants.
Charles Ginsberg and George Louis Creamer for appellees.
PER CURIAM.
Insofar as the judgment of the District Court decides federal questions, it is affirmed. Insofar as the judgment decides other questions, it is vacated and the cause is remanded for further consideration in light of the supervening decision of the Colorado Supreme Court in White v. Anderson, ___ Colo. ___, 394 P. 2d 333 (1964).
MR. JUSTICE CLARK, MR. JUSTICE HARLAN, MR. JUSTICE STEWART, and MR. JUSTICE GOLDBERG, concurring.
It is our understanding that the Court's disposition of this case leaves it open to the District Court to abstain on the question as to the severability of the various provisions of Amendment No. 7, pending resolution of that issue with reasonable promptitude in further state court proceedings. We deem it appropriate explicitly to state our view that this is the course which the District Court should follow. On this basis, we join the Court's opinion.